Citation Nr: 1447823	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from June 1999 to December 1999 and from June 2004 to November 2005.  He had additional periods of active duty for training (ACDUTRA) in the Army Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veterans Benefits Management System contains a September 2014 Appellant's Brief submitted by the Veteran's representative.  The Virtual VA claims processing system contains materials that are duplicative of what is currently contained in the Veteran's VA paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the Board's remand of this matter in January 2013, the following items were issued to the Veteran and returned as undeliverable: a January 2013 VCAA notice letter, an additional July 2013 duty to assist letter, a July 2013 Supplemental Statement of the Case, a July 2013 RO rating decision, and a July 2013 letter informing the Veteran that his case had been forwarded to the Board. The items were apparently returned as undeliverable due to an expired post office box number.  The AOJ successfully contacted the Veteran by phone in July 2013 but did not attempt to obtain his current mailing address.  The claims file was received by the Board later in July 2013.
In February 2014, after the claims file had been forwarded from the Appeals Management Center in Washington, D.C., to the Board, the Veteran wrote to the Regional Office in Louisville, Kentucky, to ask what had become of his appeal.  The RO was able to provide the Veteran only incomplete documentation and information, apparently for the reason the claims file no longer resided there.  In April 2014, the Veteran submitted additional evidence and information in support of his claim to the Appeals Management Center, in Washington, D.C.  This was forwarded to the Board.
In light of the above, the Board finds that substantial compliance has not been achieved with respect to several notice and assistance directives in the Board's January 2013 remand of this matter.  See 38 U.S.C.A. §§ 5103, 5103A (duties to notify and assist); Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant's entitlement to substantial compliance with Board remand instructions). 

Additionally, the Board finds that a written statement from the Veteran's spouse received in April 2013 constitutes competent evidence of symptoms of a current sleep disorder.  The Veteran's spouse further related that the Veteran experiences serious sleep impairment following events apparently reminiscent of his period of active service, such as helicopters flying overhead, causing him to awaken "straight into defense mode."  In consideration of the above, and affording the benefit of the doubt in favor of the Veteran, the Board finds that sufficient evidence has now been received to warrant providing the Veteran with a VA examination and opinion on the matter of whether the Veteran has a sleep disorder that began during active service or is related to any incident of service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the requirement under the VCAA for warranting a VA examination, that the evidence indicates that a veteran's disability may be associated with his service, is a low threshold).

Furthermore, materials forwarded by the AOJ to the Board in September 2013 include an unsigned VA Form 21-4142 (authorization and consent to release information to VA) identifying private records of treatment for hearing.  The AOJ should seek to obtain these records.  See 38 U.S.C.A. § 5103A(a)-(c).

Moreover, the Veteran's periods of ACDUTRA must be verified via obtaining all service personnel records and an addendum opinion regarding hearing loss must be obtained after new records are associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of ACDUTRA while in the Army reserves, to include obtaining the Veteran's service personnel records and contacting all necessary records repositories.  Provide all verified dates of service to the examiners.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  As requested in the Board's January 2013 remand of this matter, send the Veteran all notification required by the VCAA and ensure that all development action is fully compliant with the VCAA.  Specifically, the AOJ must:

(a) Ensure that all notification is sent to the Veteran's current mailing address.
 
(b) Notify the Veteran of the information and evidence necessary to substantiate his claims for service connection for bilateral hearing loss and for a sleep disorder. 

(c) Notify the Veteran of the information and evidence he is responsible for providing; and 

(d) Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency. 

(e) Notify the Veteran of the law, information and evidence used in effectuating ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3.  As requested in the Board's January 2013 remand of this matter, after obtaining any necessary authorization from the Veteran, please request treatment records pertaining to his bilateral hearing loss and sleep disorder, from November 2005 to the present date.  Please associate all records with the paper or electronic claims folder.  The records sought should in include those of hearing treatment from Dr. L.T., MD.  It should be noted that the VA Form 21-4142 apparently received by or sent to the Veteran in February 2013 is not signed by the Veteran.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include the records of VA treatment at the VA Medical Center in Louisville, Kentucky, as described in a letter to the Veteran dated July 10, 2013, or any other records identified as in the possession of the Federal Government, for the period from November 2005 forward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any sleep disorder.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must take a full history from the Veteran, and, if present at the examination, his spouse.  If the examiner finds that there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should so state, with a fully reasoned explanation.  Then, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that there is a current sleep disorder.

The examiner must address the Veteran's spouse's April 2014 written statement, which describes the Veteran as waking three to four times per night due to tossing and turning, snoring, and sitting straight up in bed from a dream; and if a helicopter flies over the house, becoming fully alerted from sleep straight into defense mode.  She described the Veteran as snoring 95 percent of the time, waking every few hours every night, and averaging four to five hours of sleep every night. 

If there is a currently diagnosed sleep disorder, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a sleep disorder that began during active service or a period of ACDUTRA during Reserve service or is related to any incident of service.

(The term as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important that each disability be viewed in relation to its history, see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

6.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's hearing loss from the VA examiner who conducted the May 2014 examination.  If that examiner is unavailable, another examiner may provide the opinion.  If an examination is deemed warranted, one must be provided.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, to include the newly associated evidence of record, whether there is any change in the opinions provided in the May 2013 VA examination report.  The examiner must explain why or why not.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

